      Case 2:18-cr-01337 Document 66 Filed on 12/14/20 in TXSD Page 1 of 8
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                December 16, 2020
                             SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                        §
 Plaintiff,                                      §
                                                 §
       v.                                        §               CRIMINAL NO. 2:18-1337
                                                 §
LEONEL GARCIA,                                   §
 Defendant.                                      §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Leonel Garcia’s Motion for Compassionate Release

Pursuant to 18 U.S.C. § 3582(c)(1) (D.E. 62), to which the United States of America (the

“Government”) has responded (D.E. 65).

       I. BACKGROUND

       In November of 2018, Defendant drove a commercial box truck into the primary inspection

lane of the U.S. Border Patrol checkpoint near Falfurrias, Texas. Upon further inspection, agents

discovered 17 undocumented aliens locked in the back of the truck’s cargo area behind rows of

boxes. One of the aliens told agents he was having difficulty breathing when he was freed; others

reported that the conditions in the truck were very hot and that they feared for their lives, as they

could not open the truck from the inside. Agents determined the truck had been created specifically

for smuggling aliens and was not a legitimate commercial vehicle.

       Defendant was indicted on three counts of transporting undocumented aliens and released

on bond. In December of 2018, a urinalysis test submitted by Defendant tested positive for cocaine.

Despite the bond violation, he was allowed to remain on bond with additional conditions, including

increased substance abuse testing and treatment. In May of 2019, he again violated his bond

conditions when was arrested for possession of a controlled substance (synthetic marijuana) and

possession of drug paraphernalia.


                                                 1
      Case 2:18-cr-01337 Document 66 Filed on 12/14/20 in TXSD Page 2 of 8




       Defendant eventually pled guilty to one count of transporting undocumented aliens and

was sentenced to 36 months’ imprisonment. His sentence was enhanced pursuant to U.S.S.G. §

2L1.1(b)(6) because the offense involved intentionally or recklessly creating a substantial risk of

death or serious bodily injury. As noted in the Presentence Investigation Report, “transportation

of persons in a crowded, dangerous, or inhumane condition is specifically cited as an example of

such conduct.” PSR, D.E. 31, ¶ 19 (citing U.S.S.G. § 2L1.1, comment. (n.3)).

       Defendant is currently housed at an administrative security federal medical center. He has

served approximately 17 months (47%) of his 36-month sentence and has a projected release date,

after good time credit, of January 14, 2022. He now moves the Court to reduce his sentence to time

served and add a condition of home confinement because his underlying medical conditions

(congestive heart failure, hypertension, diabetes, obesity, and coronary artery disease) make him

particularly vulnerable to severe illness or death due to COVID-19. On April 18, 2020, Defendant

submitted a request for compassionate release to the Warden of FMC Fort Worth, citing his

underlying health conditions and the ongoing COVID-19 pandemic; he says he never received a

response.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s sentence

under limited circumstances:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—
           (1) in any case—
               (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after


                                                2
      Case 2:18-cr-01337 Document 66 Filed on 12/14/20 in TXSD Page 3 of 8




              considering the factors set forth in section 3553(a) to the extent that they
              are applicable, if it finds that—
                   (i) extraordinary and compelling reasons warrant such a reduction . .
                   . and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The applicable United States Sentencing Commission policy statement provides that

extraordinary and compelling reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of life
            expectancy (i.e., a probability of death within a specific time period) is not
            required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
            sclerosis (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—

              (I) suffering from a serious physical or medical condition,
              (II) suffering from a serious functional or cognitive impairment, or
              (III) experiencing deteriorating physical or mental health because of the
              aging process,

              that substantially diminishes the ability of the defendant to provide self-care
              within the environment of a correctional facility and from which he or she
              is not expected to recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and
            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

           (ii) The incapacitation of the defendant’s spouse or registered partner when
           the defendant would be the only available caregiver for the spouse or
           registered partner.


                                                 3
      Case 2:18-cr-01337 Document 66 Filed on 12/14/20 in TXSD Page 4 of 8




       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the offenses

of conviction, including whether the offense is a crime of violence, or involves a minor victim, a

controlled substance, or a firearm, explosive, or destructive device; (2) the weight of the evidence;

(3) the defendant’s history and characteristics; and (4) the nature and seriousness of the danger to

any person or the community that would be posed by the defendant’s release. See 18 U.S.C. §

3142(g).

       The Court must also consider whether a reduction is consistent with the applicable section

3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable statutory

factors include, among others: the defendant’s history and characteristics; the nature and

circumstances of the offense; the need for the sentence to reflect the seriousness of the offense,

promote respect for the law, and provide just punishment for the offense; the need to deter criminal

conduct and protect the public from further crimes of the defendant; the need to provide the

defendant with, among other things, any needed medical treatment; and the various kinds of

sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

       With respect to motions for compassionate release based on COVID-19:

       A review of a motion for release based on COVID-19 is highly fact-intensive and
       dependent on the specific conditions of confinement and medical circumstances
       faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by


                                                 4
      Case 2:18-cr-01337 Document 66 Filed on 12/14/20 in TXSD Page 5 of 8




         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         Defendant is 39 years old and suffers from congestive heart failure (CHF), hypertension,

type II diabetes, morbid obesity, and coronary artery disease. D.E. 62-2. He has a pacemaker

implant and takes an array of medications for hypertension, heart failure, diabetes, and anxiety. Id.

According to the Centers for Disease Control and Prevention (CDC), people with CHF, type II

diabetes, coronary artery disease, and obesity are at increased risk of severe illness from COVID-

19, and people with hypertension might be at an increased risk. People with Certain Medical

Conditions, CDC (Dec. 1, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.

         In April of 2020, Defendant tested positive for SARS-CoV-2, the novel coronavirus that

causes COVID-19. On April 23, he complained of “mild body ache” but “denie[d] headache,

nausea or vomiting.” Id., p. 1. The following day, he complained of “having chest congestion,”

but no “nausea, vomiting, diarrhea, abdominal pain, body malaise . . . fever, cough, [or] shortness

of breath” Id. The examining physician noted that Defendant was “comfortable[,] not in acute

cardiorespiratory distress. Not noticing coughing, dyspnea, wheezing, [or] difficulty finishing full


                                                  5
       Case 2:18-cr-01337 Document 66 Filed on 12/14/20 in TXSD Page 6 of 8




sentences . . . .” Id., p. 2. On April 25, Defendant was treated for “stroke like symptoms” after he

was found unresponsive on the TV room floor. D.E. 62-3. He also reported chills, fatigue, fever,

insomnia, weakness, and a cough. Id. He was transferred to a local hospital the same day, where

an EKG came back normal. Id. Defendant has not provided medical records beyond April 25,

2020; however, eight months later, the BOP considers him to have recovered from COVID-19.

        Despite being “deemed recovered,” Defendant says he still faces the threat of reinfection

and/or other related COVID-19 complications. Citing several cases from early in the pandemic, he

emphasizes that “[o]ther courts have recognized [] the possibility of a second contraction of

COVID-19 in granting motions for compassionate release under 18 U.S.C. § 3582(c)(1).” D.E. 62,

p. 13. 1 He also points out that three inmates in BOP custody have died within weeks after testing

positive for COVID-19, despite being deemed recovered by medical staff and testing negative for

COVID-19 at the time of their deaths. 2 Like Defendant, all three inmates had long-term,

preexisting medical conditions that the CDC lists as risk factors for developing more severe

COVID-19 disease.

        The Government concedes that, in light of the COVID-19 pandemic, Defendant’s chronic

medical conditions are “extraordinary and compelling” for purposes of § 3582(c). However, it

opposes compassionate release because the circumstances of the offense of conviction, combined




          1. United States v. Kess, 2020 WL 3268093 (D. Md. June 17, 2020); United States v. Heyward, 2020 WL
3547018 (D. Md. June 30, 2020); United States v. Yellin, 2020 WL 3488738, at *3 (S.D. Cal. June 26, 2020); United
States v. Gaitan, 2020 WL 3469395 (S.D. Cal. June 25, 2020); United States v. Schaffer, 2020 WL 3481562 (N.D
Cal. June 24, 2020); United States v. Common, 2020 WL 3412233 (C.D. Ill. June 22, 2020); United States v. Cruz, —
F.Supp.3d—, 2020 WL 3265390 (D. Or. June 17, 2020); United States v. Halliburton, 2020 WL 3100089 (C.D. Ill.
June 11, 2020).

         2. BOP Press Release, Inmate Death at Terminal Island (May 27, 2020), available at
https://www.bop.gov/resources/news/pdfs/20200527_press_release_trm.pdf; BOP Press Release, Inmate Death at
FMC Fort Worth (July 3, 2020, available at https://www.bop.gov/resources/news/pdfs/20200703_press_release.pdf;
BOP Press Release, Inmate Death at FMC Carswell (Aug. 26, 2020), available at
https://www.bop.gov/resources/news/pdfs/20200826_press_release_crw.pdf.


                                                       6
      Case 2:18-cr-01337 Document 66 Filed on 12/14/20 in TXSD Page 7 of 8




with Defendant’s extensive criminal history and inability to follow the conditions of release

imposed by numerous courts, demonstrate that he is a public-safety risk.

       As detailed in the PSR, Defendant’s scored criminal history included convictions for

possession of marijuana (three convictions), possession of Alprozolam, and possession of a

synthetic cannabinoid. His unscored criminal history included convictions for reckless driving and

possession of marijuana. He also was arrested and confessed to committing two car burglaries, but

prosecution was ultimately declined.

       The Government underscores that Defendant’s 2004 deferred adjudication probation for a

felony marijuana conviction was revoked after he failed to follow court-ordered conditions, and

he was sentenced to three years’ probation. That probation was ultimately revoked, and Defendant

was sentenced to prison after he committed another felony drug offense; violated conditions of his

electronic monitoring; failed to complete community service; refused to participate in drug abuse

counseling; and failed to pay fees, costs, and a fine as ordered. In 2015, Defendant received

probated sentences for two separate drug offenses. His probation was revoked in both cases after

he failed to report, failed to attend required drug education classes, and failed to pay costs,

supervision fees, and court-appointed counsel fees as ordered. As described in Part I, supra,

Defendant failed to follow the Court’s ordered conditions of pretrial release in this case, using

cocaine and committing two additional drug offenses while on bond. The Court ultimately issued

a warrant for his arrest and ordered that bond be defaulted, after he failed to appear for sentencing

on two separate occasions. See D.E. 40, 59.

       Finally, while Defendant maintains that his current offense was non-violent, he ignores the

fact that his conduct created a substantial risk of death or serious bodily injury to the 17 individuals

locked in the back of the cargo truck he was driving. The Government stresses the conditions were




                                                   7
       Case 2:18-cr-01337 Document 66 Filed on 12/14/20 in TXSD Page 8 of 8




so bad that these individuals feared for their lives, and one was having difficulty breathing when

he was rescued by agents.

        The Court finds the Government’s arguments persuasive and concludes that, although

Defendant’s underlying medical conditions place him at an increased risk of severe illness in the

rare event that he is reinfected with COVID-19, 3 any such risk is outweighed by the danger to the

community if he is released. The Court further finds that the § 3553(a) factors, as considered in

the specific context of the facts of Defendant’s case, do not warrant a reduction in his sentence.

Specifically, releasing Defendant after he has served less than half of his sentence would not reflect

the seriousness of the offense, promote respect for the law, or provide just punishment for the

offense, nor would it deter criminal conduct or protect the public from further crimes.

IV. CONCLUSION

        For the reasons set forth above, Defendant’s Motion for Compassionate Release Pursuant

to 18 U.S.C. § 3582(c)(1) (D.E. 62) is DENIED.

      It is so ORDERED this 14th day of December, 2020.




                                                     ____________________________________
                                                                JOHN D. RAINEY
                                                          SENIOR U.S. DISTRICT JUDGE




          3. The cases cited by Defendant—all from June 2020—recognized the possibility of reinfection based on
the currently available scientific data at that time. See supra, n.1. The World Health Organization (WHO) has since
reported that “[m]ost people who are infected with COVID-19 develop an immune response within the first few weeks
after infection.” Coronavirus disease (COVID-19): Herd immunity, lockdowns and COVID-19, WHO (Oct. 15, 2020),
https://www.who.int/news-room/q-a-detail/herd-immunity-lockdowns-and-covid-19. One recent study showed that,
eight months after infection, most people who have recovered from COVID-19 still have enough immune cells to fend
off the virus and prevent illness. Jennifer M. Dan, et al., Immunological memory to SARS-CoV-2 assessed for greater
than          six       months           after        infection,        BIORXIV        (Nov.        16,      2020),
https://www.biorxiv.org/content/10.1101/2020.11.15.383323v1. “Cases of reinfection with COVID-19 have been
reported, but remain rare.” Reinfection with COVID-19, CDC (Oct. 27, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/your-health/reinfection.html.


                                                        8
